DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Response to Arguments/Amendments
3.	Regarding the 35 U.S.C. §112(a) rejection of claims 8 – 9 and 38 - 39 (see section 4 of the Office Action dated 08/19/2022), the Applicant’s arguments have been fully considered, but are not persuasive. The Applicant argues that the noted claims are enabled with respect to the “machine learning model” portion of the claims, and points to paragraphs [0139 – 0141] of the Specification in support of this argument. In initially rejecting the claims, the Examiner noted that while there was mention of machine learning in the Specification, there was nothing except generalities—there were none of the specifics that would enable one of ordinary skill in the art to actually construct the invention. The paragraphs cited by the Applicant do not refute this. Simply listing machine learning algorithms and stating that “one skilled in the art would understand that application data may be inputted into any example of a machine learning algorithm… to output an estimated data traffic pattern” is insufficient—this provides zero substantive direction on how one of ordinary skill would construct a machine learning model capable of performing the claimed tasks. The Applicant’s argument is therefore unpersuasive. The Applicant’s further statement that “the Office Action fails to explain why [] experimentation would be undue” does not engage with the Examiner’s previous discussion of the Wands factors and why they would create an undue burden of experimentation, and is likewise unpersuasive.

4.	Regarding the prior art rejection (see sections 5 - 6 of the Office Action dated 08/19/2022), the Applicant’s arguments have been fully considered, but are not persuasive. The Applicant argues that the prior art (in particular, Pattaswamy (US 20130150032 A1)), does not teach the newly amended claims. Specifically, the Applicant argues that Pattaswamy does not disclose operating in DC mode. The Examiner disagrees, and points to cited paragraph [0031]. Prior to the events described in paragraph [0031], the virtual modem is attached to the first RAT (see paragraph [0030]). Paragraph [0031] discloses “the first VM will enable the second RAT 410… Therefore, the VM is permitted to communicate via the first RAT 408 or the second RAT 410 (418)”. This is dual connectivity. It appears the Applicant argues that this should not count as DC, as further on in paragraph [0031], Pattaswamy states that “Dependent on operating conditions reported to the first VM 404 either from the user equipment or over the network, a network controller (e.g., the network controller 300) may initiate RAT handover from the first RAT 408 to the second RAT 410” (emphasis added). The Examiner makes two points here: first, after establishing DC, the handover is optional (note the use of the word “may”). Second, even if a handover is performed after DC is enabled, there is still a period of time in which the device can operate using both networks. This meets the claim language, as the claims do not require maintaining DC for any particular period of time. The Applicant’s arguments are therefore unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
5.	Claims 8 – 9, and 38 - 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 recites inputting application layer data to a “machine-learned model” and “receiving, as an output of the machine-learned model, the estimated data traffic pattern, a decision metric… or a combination thereof”. The Examiner does not believe the original disclosure is enabling for the use of a machine learning model. While the Specification discusses machine learning models at some length (see e.g. the paragraphs related to Fig. 7), it is all generalities common to many machine learning models, and do not provide the specifics that one of ordinary skill in the art would need to implement the claim language of claim 8. Regarding the Wands factors: while claim 8 is not especially broad, using a machine learning model to predict data usage may present some difficulty. Machine learning is not a settled art with straightforward solutions to general problems; the level of knowledge of machine learning for an engineer who works with mobile devices is low, and the predictability in working with machine learning is very low. Further, there is effectively no direction provided by the inventor, or working examples. The Examiner believes that one of ordinary skill in the art would have to go through a significant amount of experimentation in order to get a working system. Based on all of these factors, the Examiner believes that this portion of the claim is not enabled; it is therefore rejected, along with its dependent claim. Claims 38 – 39 are treated similarly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1 – 2, 4, 6 – 7, 10, 31 – 32, 34, 36 – 37, and 40 - 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pattaswamy (US 20130150032 A1)

Regarding claim 1, Pattaswamy discloses subject matter relating to dual connectivity. Specifically, Pattaswamy discloses a method for wireless communications at a user equipment (UE) (UE; see paragraph [0013] and Fig. 1), comprising: 
establishing a first connection with a first cell using a first radio access technology (RAT) (UE connected via first RAT; see paragraph [0037] and Fig. 9); 
receiving a request message to add a second connection with a second cell using a second RAT different from the first RAT (logic instructs the processor (i.e. sends a message) to search for and discover a second RAT different than the first RAT; see paragraph [0037] and Fig. 9; message from controller to switch to second RAT (i.e. add a second connection); see Claim 9); 
determining to perform data transfer via the first connection using the first RAT based at least in part on data traffic information for the UE (suppress connections over the second RAT (i.e. use the first RAT) until predetermined conditions are met; see paragraph [0037] and Fig. 9; predetermined conditions can include exceeding a traffic threshold; see paragraph [0030]); 
delaying establishing the second connection with the second cell using the second RAT for at least a time duration based at least in part on determining to perform the data transfer via the first connection using the first RAT (suppress connections over the second RAT (i.e. use the first RAT) until predetermined conditions are met; see paragraph [0037] and Fig. 9; the Examiner notes that by suppressing connections to the second RAT, communication takes place over the first RAT, and therefore that delaying connections to the second RAT is done based on determining to perform the data transfer over the first RAT)
establishing, after the time duration, the second connection with the second RAT (after conditions are met (i.e. after time duration), establish connection to second RAT; see paragraph [0031]); and 
operating in a dual connectivity mode for the first RAT and the second RAT based at least in part on the data traffic information, the established first connection, and the established second connection (dual connectivity is established based on the predetermined conditions (i.e. data traffic info) and connections; see paragraph [0031] and Fig. 4 element 418).

Regarding claims 2, 32, 42, and 47, Pattaswamy discloses the subject matter of the parent claim(s), as noted above. Pattaswamy further discloses wherein delaying establishing the second connection comprises: 
transmitting, in response to the request message, a failure message indicating a failure to add the second connection with the second cell using the second RAT based at least in part on determining to perform the data transfer via the first connection using the first RAT (device suppresses connections over second RAT; see paragraph [0037] and Fig. 9; suppression may be accomplished by e.g. indicating that there is no coverage for the second RAT (i.e. failure to add second connection); see paragraphs [0036] and Claim 4; or for signal loss; see paragraph [0032]).

Regarding claims 4, 34, 43, and 48, Pattaswamy discloses the subject matter of the parent claim(s), as noted above. Pattaswamy further discloses wherein delaying establishing the second connection comprises: 
delaying a search process for the second cell, an acquisition process for the second cell, or both for the time duration based at least in part on determining to perform the data transfer via the first connection using the first RAT (device suppresses connections over second RAT; see paragraph [0037] and Fig. 9; suppression may be accomplished by signaling that there is no coverage; see paragraph [0032]; the Examiner understands signaling that there is no coverage to delay the cell acquisition, and further notes that by suppressing connections to the second RAT, communication takes place over the first RAT, and therefore that delaying connections to the second RAT is done based on determining to perform the data transfer over the first RAT) 
performing the data transfer via the first connection using the first RAT during the time duration suppress connections over the second RAT (i.e. use the first RAT) for some period of time; see paragraph [0037] and Fig. 9)

Regarding claims 6, 36, 44, and 49, Pattaswamy discloses the subject matter of the parent claim(s), as noted above. Pattaswamy further discloses:
estimating a data traffic pattern for the UE based at least in part on the data traffic information for the UE for a preceding time period (traffic to/from the UE is determined; see paragraph [0030]); and 
comparing the estimated data traffic pattern to a data rate threshold (traffic to/from the UE is compared against a threshold; see paragraph [0030]), wherein determining to perform the data transfer via the first connection using the first RAT is based at least in part on the estimated data traffic pattern failing to satisfy the data rate threshold (suppress connections over the second RAT (i.e. use the first RAT) until predetermined conditions are met; see paragraph [0037] and Fig. 9; predetermined conditions can include exceeding a traffic threshold; see paragraph [0030])

Regarding claims 7 and 37, Pattaswamy discloses the subject matter of the parent claim(s), as noted above. Pattaswamy further discloses:
analyzing radio link control data, packet data convergence protocol data, application layer data traffic for one or more applications running at the UE, or a combination thereof to determine the data traffic information for the UE for the preceding time period (traffic to/from the UE is determined; see paragraph [0030]; the Examiner notes that traffic to/from the UE comprises RLC data, PDCP data, and application layer data).

Regarding claims 10, 40, 45, and 50, Pattaswamy discloses the subject matter of the parent claim(s), as noted above. Pattaswamy further discloses:
identifying a criterion for performing the data transfer via the first connection using the first RAT, an indication of the time duration, or a combination thereof based at least in part on a radio resource control configuration message, a downlink control information message, a pre-configuration for the UE, or a combination thereof (transition conditions can be based e.g. operator preference; see paragraph [0030]; the Examiner notes that operator preference for how to route data to particular RATs is a UE preconfiguration).

Regarding claim 31, Pattaswamy discloses an apparatus for wireless communication at a user equipment (UE) (UE; see paragraph [0013] and Fig. 1), comprising: 
a processor (processor; see paragraph [0017] and Fig. 1); 
memory coupled with the processor (memory coupled to processor; see paragraph [0017] and Fig. 1); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (memory with programming to operate UE; see paragraphs [0013 – 0017]): 
	establish a first connection with a first cell using a first radio access technology (RAT) (UE connected via first RAT; see paragraph [0037] and Fig. 9); 
	receive a request message to add a second connection with a second cell using a second RAT different from the first RAT (logic instructs the processor (i.e. sends a message) to search for and discover a second RAT different than the first RAT; see paragraph [0037] and Fig. 9; message from controller to switch to second RAT (i.e. add a second connection); see Claim 9);  Page 4 of 12Application. No. 16/989,694PATENT Amendment dated July 7, 2022 Reply to Office Action dated June 7, 2022
	determine to perform data transfer via the first connection using the first RAT based at least in part on data traffic information for the UE (suppress connections over the second RAT (i.e. use the first RAT) until predetermined conditions are met; see paragraph [0037] and Fig. 9; predetermined conditions can include exceeding a traffic threshold; see paragraph [0030]); 
	delay establishing the second connection with the second cell using the second RAT for at least a time duration based at least in part on determining to perform the data transfer via the first connection using the first RAT (suppress connections over the second RAT (i.e. use the first RAT) until predetermined conditions are met; see paragraph [0037] and Fig. 9; the Examiner notes that by suppressing connections to the second RAT, communication takes place over the first RAT, and therefore that delaying connections to the second RAT is done based on determining to perform the data transfer over the first RAT)
establish, after the time duration, the second connection with the second RAT (after conditions are met (i.e. after time duration), establish connection to second RAT; see paragraph [0031]); and 
operate in a dual connectivity mode for the first RAT and the second RAT based at least in part on the data traffic information, the established first connection, and the established second connection (dual connectivity is established based on the predetermined conditions (i.e. data traffic info) and connections; see paragraph [0031] and Fig. 4 element 418).

Regarding claim 41, Pattaswamy discloses an apparatus for wireless communication at a user equipment (UE) (UE; see paragraph [0013] and Fig. 1), comprising: 
means for establishing (processor; see paragraph [0017] and Fig. 1) a first connection with a first cell using a first radio access technology (RAT) (UE connected via first RAT; see paragraph [0037] and Fig. 9);
means for receiving (communication interface; see paragraph [0015] and Fig. 1) a request message to add a second connection with a second cell using a second RAT different from the first RAT (logic instructs the processor (i.e. sends a message) to search for and discover a second RAT different than the first RAT; see paragraph [0037] and Fig. 9; message from controller to switch to second RAT (i.e. add a second connection); see Claim 9);  Page 4 of 12Application. No. 16/989,694PATENT Amendment dated July 7, 2022 
means for determining (processor; see paragraph [0017] and Fig. 1)to perform data transfer via the first connection using the first RAT based at least in part on data traffic information for the UE (suppress connections over the second RAT (i.e. use the first RAT) until predetermined conditions are met; see paragraph [0037] and Fig. 9; predetermined conditions can include exceeding a traffic threshold; see paragraph [0030]);
means for delaying establishing (processor; see paragraph [0017] and Fig. 1) the second connection with the second cell using the second RAT for at least a time duration based at least in part on determining to perform the data transfer via the first connection using the first RAT (suppress connections over the second RAT (i.e. use the first RAT) until predetermined conditions are met; see paragraph [0037] and Fig. 9; the Examiner notes that by suppressing connections to the second RAT, communication takes place over the first RAT, and therefore that delaying connections to the second RAT is done based on determining to perform the data transfer over the first RAT)
means for establishing, after the time duration, the second connection with the second RAT (after conditions are met (i.e. after time duration), establish connection to second RAT; see paragraph [0031]); and 
means for operating in a dual connectivity mode for the first RAT and the second RAT based at least in part on the data traffic information, the established first connection, and the established second connection (dual connectivity is established based on the predetermined conditions (i.e. data traffic info) and connections; see paragraph [0031] and Fig. 4 element 418).

Regarding claim 46, Pattaswamy discloses a non-transitory computer-readable medium storing code (non-transitory computer readable medium with code; see paragraphs [0045] and [0013 – 0017]), for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor (memory with programming to operate UE; see paragraphs [0013 – 0017]) to: 
establish a first connection with a first cell using a first radio access technology (RAT) (UE connected via first RAT; see paragraph [0037] and Fig. 9);
receive a request message to add a second connection with a second cell using a second RAT different from the first RAT (logic instructs the processor (i.e. sends a message) to search for and discover a second RAT different than the first RAT; see paragraph [0037] and Fig. 9; message from controller to switch to second RAT (i.e. add a second connection); see Claim 9);  Page 4 of 12Application. No. 16/989,694PATENT Amendment dated July 7, 2022 
determine to perform data transfer via the first connection using the first RAT based at least in part on data traffic information for the UE (suppress connections over the second RAT (i.e. use the first RAT) until predetermined conditions are met; see paragraph [0037] and Fig. 9; predetermined conditions can include exceeding a traffic threshold; see paragraph [0030]); and
delay establishing the second connection with the second cell using the second RAT for at least a time duration based at least in part on determining to perform the data transfer via the first connection using the first RAT (suppress connections over the second RAT (i.e. use the first RAT) until predetermined conditions are met; see paragraph [0037] and Fig. 9; the Examiner notes that by suppressing connections to the second RAT, communication takes place over the first RAT, and therefore that delaying connections to the second RAT is done based on determining to perform the data transfer over the first RAT)
establish, after the time duration, the second connection with the second RAT (after conditions are met (i.e. after time duration), establish connection to second RAT; see paragraph [0031]); and 
operate in a dual connectivity mode for the first RAT and the second RAT based at least in part on the data traffic information, the established first connection, and the established second connection (dual connectivity is established based on the predetermined conditions (i.e. data traffic info) and connections; see paragraph [0031] and Fig. 4 element 418).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claim(s) 5 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pattaswamy (US 20130150032 A1) in view of Venkataraman (US 20200383027 A1)

Regarding claims 5 and 35,  Pattaswamy discloses the subject matter of the parent claim(s), as noted above. Pattaswamy further discloses 
performing the search process for the second cell, the acquisition process for the second cell, or both based at least in part on an expiry of the timer (device suppresses connections over second RAT; see paragraph [0037] and Fig. 9; suppression may be accomplished by signaling that there is no coverage; see paragraph [0032]; the Examiner understands signaling that there is no coverage to delay the cell acquisition),
establishing the second connection with the second cell using the second RAT based at least in part on performing the search process for the second cell, the acquisition process for the second cell, or both (device suppresses connection with second RAT until conditions have been met; see paragraph [0037]; the Examiner notes that connecting to the second RAT requires the search and acquisition process, and is therefore performed “based at least in part on” the processes); and 
operating in a dual connectivity mode for the first RAT and the second RAT based at least in part on the established first connection and the established second connection (dual connectivity; see paragraph [0031] and Fig. 4 element 418).
Pattaswamy does not explicitly disclose activating a timer based at least in part on receiving the request message, wherein the timer runs for the time duration; or the search/acquisition processes being tied to the expiry of the timer.

	Venkataram discloses subject mater relating to RAT fallback. Specifically, Venkataram discloses running a timer delaying transition to a different RAT, the expiry of which can initiate transition to a different RAT (see paragraph [0103]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Pattaswamy with Venkataram by adding the timer as claimed, and using it to gate the search/acquisition process of the second RAT. One of ordinary skill in the art would have found it obvious to do so, as Pattaswamy discloses delaying the search/acquisition process; this would simply further define the time period for doing so; using timers to define these time periods is standard practice in 3GPP standards. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claim(s) 5 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pattaswamy (US 20130150032 A1) in view of Venkataraman (US 20200383027 A1)

Regarding claims 5 and 35,  Pattaswamy discloses the subject matter of the parent claim(s), as noted above. Pattaswamy further discloses 
performing the search process for the second cell, the acquisition process for the second cell, or both based at least in part on an expiry of the timer (device suppresses connections over second RAT; see paragraph [0037] and Fig. 9; suppression may be accomplished by signaling that there is no coverage; see paragraph [0032]; the Examiner understands signaling that there is no coverage to delay the cell acquisition), wherein establishing the second connection with the second cell using the second RAT based at least in part on performing the search process for the second cell, the acquisition process for the second cell, or both (device suppresses connection with second RAT until conditions have been met; see paragraph [0037]; the Examiner notes that connecting to the second RAT requires the search and acquisition process, and is therefore performed “based at least in part on” the processes); and 
Pattaswamy does not explicitly disclose activating a timer based at least in part on receiving the request message, wherein the timer runs for the time duration; or the search/acquisition processes being tied to the expiry of the timer.

	Venkataram discloses subject mater relating to RAT fallback. Specifically, Venkataram discloses running a timer delaying transition to a different RAT, the expiry of which can initiate transition to a different RAT (see paragraph [0103]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Pattaswamy with Venkataram by adding the timer as claimed, and using it to gate the search/acquisition process of the second RAT. One of ordinary skill in the art would have found it obvious to do so, as Pattaswamy discloses delaying the search/acquisition process; this would simply further define the time period for doing so; using timers to define these time periods is standard practice in 3GPP standards. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                 

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464